Case: 21-60930     Document: 00516499994         Page: 1     Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 6, 2022
                                  No. 21-60930                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Kevin Cristhian Martinez-Romero,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 994 719


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Kevin Christhian Martinez-Romero, native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal of the denial by the Immigration Judge (IJ) of his
   application for asylum, withholding of removal, and protection under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60930       Document: 00516499994          Page: 2    Date Filed: 10/06/2022




                                     No. 21-60930


   Convention Against Torture (CAT). According to Martinez-Romero, police
   officers and gang members attacked him, beat him, and demanded money
   from him, on one or more occasions when he operated a store in Honduras,
   although he regularly paid the gang money. Martinez-Romero sought relief
   based on his membership in the particular social group of “evangelical
   Hondurans who believe in morality and nonviolence.”
          In the petition for review, Martinez-Romero contends that the IJ
   violated his due process rights by failing to provide sufficient reasons for
   denying his motion to continue to permit his expert witness to appear at the
   hearing, and that the BIA abused its discretion in affirming the IJ’s denial of
   the continuance. Had the IJ granted a continuance, Martinez-Romero
   argues, the expert’s testimony would have bolstered his credibility and
   established his entitlement to asylum, withholding of removal, and CAT
   relief. Martinez-Romero, however, does not respond to inconsistencies
   identified by the agency or explain how the expert’s testimony somehow
   would have rendered his testimony consistent and credible. As the BIA
   noted, the expert explicitly based his report on Martinez-Romero’s account
   and his I-589 form, but not the credible fear interview. Thus, Martinez-
   Romero fails to show that the expert’s absence at the hearing impacted the
   result of the credibility determination and caused him prejudice, much less
   substantial prejudice, as required to show a constitutional due process
   violation. See Okpala v. Whitaker, 908 F.3d 965, 971 (5th Cir. 2018); Matter
   of Sibrun, 18 I. & N. Dec. 354, 356-57 (BIA 1983). He therefore fails to show
   either that the agency violated his right to due process or abused its discretion
   in affirming the denial of a continuance. See Opkala, 908 F.3d at 971; Masih
   v. Mukasey, 536 F.3d 370, 373 (5th Cir. 2008); Matter of Sibrun, 18 I. & N.
   Dec. at 356-57.
          The remaining challenges Martinez-Romero presents are unavailing.
   Martinez-Romero did not challenge the adverse credibility determination on



                                          2
Case: 21-60930     Document: 00516499994           Page: 3   Date Filed: 10/06/2022




                                    No. 21-60930


   grounds other than the denial of the continuance and so has abandoned any
   such a challenge. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
   The adverse credibility finding, standing alone, suffices to deny Martinez-
   Romero’s claims for asylum and withholding. See Chun v. INS, 40 F.3d 76,
   79 (5th Cir. 1994); Arulnanthy v. Garland, 17 F.4th 586, 597 (5th Cir. 2021).
   We, therefore, do not consider his arguments concerning the merits of these
   claims. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976). Although an adverse
   credibility determination is not necessarily dispositive of a CAT claim,
   Martinez-Romero’s conclusory assertions based on his testimony, which the
   agency found not credible, are insufficient to compel a conclusion that he
   would more likely than not be tortured by or with the acquiescence of a public
   official if returned to Honduras.     See Arulnanthy, 17 F.4th at 597-98.
   Moreover, because the IJ denied Martinez-Romero’s request for voluntary
   departure as a matter of discretion, we lack jurisdiction to review that
   decision. See Sattani v. Holder, 749 F.3d 368, 372-73 (5th Cir. 2014),
   abrogated in part on other grounds by Guerrero Trejo v. Garland, 3 F.4th 760,
   772-73 (5th Cir. 2021).
          PETITION DENIED in part and DISMISSED in part .




                                         3